 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2915 Page 1 of 10



 1   J. MARK WAXMAN (SBN 58579)                   ROBERT L. TEEL (SBN 127081)
        mwaxman@foley.com                           lawoffice@rlteel.com
 2
     NICHOLAS J. FOX (SBN 279577)                 LAW OFFICE OF ROBERT L. TEEL
 3      nfox@foley.com                            1425 Broadway, Mail Code: 20-6690
     FOLEY & LARDNER LLP                          Seattle, Washington 98122
 4   3579 VALLEY CENTRE DRIVE, SUITE 300          T: 866. 833.5529 // F:855.609.6911
     SAN DIEGO, CA 92130
 5   T: 858.847.6700 // F: 858.792.6773
 6
     EILEEN R. RIDLEY (SBN 151735)                GEOFFREY M. RAUX (pro hac vice)
 7     eridley@foley.com                            graux@foley.com
     ALAN R. OUELLETTE (SBN 272745)               FOLEY & LARDNER LLP
 8     aouellette@foley.com                       111 Huntington Ave.
     FOLEY & LARDNER LLP                          Boston, MA 02199-7610
 9                                                T: 617.342.4000 // F: 617.342.4001
     555 California Street, Suite 1700
10   San Francisco, CA 94104-1520
     T: 415.434.4484 // F: 415.434.4507
11
     Attorneys for Plaintiffs SYLVESTER OWINO,
12   JONATHAN GOMEZ, and the Proposed Class(es)
13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN               )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ,    on behalf of themselves and all
16 others similarly situated,
                                              )
                                              )
17                              Plaintiffs,   )   CLASS ACTION
                                              )
18
                vs.                           )   DECLARATION OF EILEEN R.
                                              )   RIDLEY IN SUPPORT OF
19
     CORECIVIC, INC.,                         )   PLAINTIFFS’ MOTION FOR
                                              )   PARTIAL SUMMARY JUDGMENT
20
                                  Defendant. )
                                              )
21
                                              )
     CORECIVIC, INC.,                         )
22                         Counter-Claimant, ))   Date: October 10, 2019
                                                  Time: 1:30 p.m.
23                                            )   Place: Courtroom 4D
                                              )
24                vs.                         )
                                              )
25   SYLVESTER OWINO and JONATHAN )               Judge: Hon. Janis L. Sammartino
     GOMEZ, on behalf of themselves and all )     Magistrate: Hon. Nita L. Stormes
26   others similarly situated,               )
                         Counter-Defendants. ))
27
                                              )
28


                                                           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2916 Page 2 of 10



 1         I, Eileen R. Ridley, declare as follows:
 2         1.     I am over the age of eighteen, and I am an attorney at law duly licensed to
 3   practice in the State of California and before this Court. I am a partner at the law firm of
 4   Foley & Lardner LLP, counsel of record for Plaintiffs and Counter-Defendants Sylvester
 5   Owino and Jonathan Gomez, as well as the putative classes (“Plaintiffs”). I am one of the
 6   attorneys principally responsible for the representation of Plaintiffs in this lawsuit, and as
 7   a result I am familiar with the file, documents, and history related to this action. I make
 8   this Declaration based upon my own personal knowledge and am willing to testify, under
 9   oath, to the truth of the matter asserted herein if called to do so.
10         2.     I make this Declaration in support of Plaintiffs’ Motion For Partial Summary
11 Judgment, filed concurrently herewith.

12         3.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the
13   Deposition of Fred Figueroa, current Warden of the Otay Mesa Detention Center
14 (“OMDC”), which deposition occurred on February 19, 2019.

15         4.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the
16   Deposition (Vol. 1) of Mr. Jason Ellis, CoreCivic’s designated corporate witness, which
17   deposition occurred on March 4, 2019.
18         5.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the
19   Deposition (Vol. 2) of Mr. Jason Ellis, CoreCivic’s designated corporate witness, which
20   deposition occurred on March 5, 2019.
21         6.     Attached hereto as Exhibit 4 is a true and correct copy excerpts from the
22   Deposition of Susan Huffman, third-party Trinity Services, Inc.’s designated corporate
23   witness, which deposition occurred on January 21, 2019. The public, redacted version of
24 this document is attached hereto. The sealed, unredacted document is attached to my

25 declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.

26         7.     Attached hereto as Exhibit 5 is a true and correct copy of the OMDC Inmate
27   Detainee Employment System Policy (2015), Policy No. 19-100. The document was
28   produced during this litigation by CoreCivic at CCOG00076707 – 12. The public, redacted


                                                 -1-            Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2917 Page 3 of 10



 1   version of this document is attached hereto. The sealed, unredacted document is attached
 2   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 3         8.     Attached hereto as Exhibit 6 is a true and correct copy of OMDC’s Inmate
 4   Detainee Employment System Policy (2017), Policy No. 19-100. The document was
 5   produced during this litigation by CoreCivic at CCOG00002817 – 22. The public, redacted
 6   version of this document is attached hereto. The sealed, unredacted document is attached
 7   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 8         9.     Attached hereto as Exhibit 7 is a true and correct copy of San Diego
 9   Correctional Facility’s (“SDCF”) Inmate/Detainee Employment System (Policy No. 19-
10 100) (2011).      The document was produced during this litigation by CoreCivic at
11 CCOG00030898 – 900. The public, redacted version of this document is attached hereto.

12 The sealed, unredacted document is attached to my declaration in support of Plaintiffs’

13 Motion To Seal, also filed concurrently herewith.

14         10.    Attached hereto as Exhibit 8 is a true and correct copy of the California City
15   Correctional Facility’s (“CCCF”) Inmate/Resident Work Assignment Participation Policy
16   (Policy No. 19-100) (2010).      The document was produced during this litigation by
17   CoreCivic at CCOG00022965 – 69. The public, redacted version of this document is
18   attached hereto. The sealed, unredacted document is attached to my declaration in support
19   of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
20         11.    Attached hereto as Exhibit 9 is a true and correct copy of SDCF’s
21   Work/Program Guidelines (2008). The document was produced during this litigation by
22 CoreCivic at CCOG00030893 – 897. The public, redacted version of this document is

23 attached hereto. The sealed, unredacted document is attached to my declaration in support

24 of Plaintiffs’ Motion To Seal, also filed concurrently herewith.

25         12.    Attached hereto as Exhibit 10 is a true and correct copy of SDCF’s Removal
26   From Work Detail Form. The document was produced during this litigation by CoreCivic
27   at CCOG00030913. The public, redacted version of this document is attached hereto. The
28


                                               -2-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2918 Page 4 of 10



 1   sealed, unredacted document is attached to my declaration in support of Plaintiffs’ Motion
 2   To Seal, also filed concurrently herewith.
 3         13.    Attached hereto as Exhibit 11 is a true and correct copy of SDCF’s
 4   Inmate/Detainee Voluntary Work Program Agreement. The document was produced
 5 during this litigation by CoreCivic at CCOG00030902.

 6         14.    Attached hereto as Exhibit 12 is a true and correct copy of a pay report for
 7   detainee workers generated from CoreCivic’s “Offender Management System.” The
 8 document was produced during this litigation by CoreCivic at CCOG00009325. The

 9 public, redacted version of this document is attached hereto.         The sealed, unredacted
10 document is attached to my declaration in support of Plaintiffs’ Motion To Seal, also filed

11 concurrently herewith.

12         15.    Attached hereto as Exhibit 13 is a true and correct of a pay report for detainee
13   workers generated from CoreCivic’s “Offender Management System.” The document was
14   produced during this litigation by CoreCivic at CCOG00009314. The public, redacted
15   version of this document is attached hereto. The sealed, unredacted document is attached
16   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
17         16.    Attached hereto as Exhibit 14 is a true and correct of a pay report for detainee
18   workers generated from CoreCivic’s “Offender Management System.” The document was
19   produced during this litigation by CoreCivic at CCOG00025034. The public, redacted
20   version of this document is attached hereto. The sealed, unredacted document is attached
21   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
22         17.    Attached hereto as Exhibit 15 is a true and correct of a pay report for detainee
23   workers generated from CoreCivic’s “Offender Management System.” The document was
24   produced during this litigation by CoreCivic at CCOG00009327. The public, redacted
25   version of this document is attached hereto. The sealed, unredacted document is attached
26   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
27         18.    Attached hereto as Exhibit 16 is a true and correct of a pay report for detainee
28   workers generated from CoreCivic’s “Offender Management System.” The document was


                                                  -3-        Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2919 Page 5 of 10



 1   produced during this litigation by CoreCivic at CCOG00025043. The public, redacted
 2   version of this document is attached hereto. The sealed, unredacted document is attached
 3   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 4         19.    Attached hereto as Exhibit 17 is a true and correct of a pay report for detainee
 5   workers generated from CoreCivic’s “Offender Management System.” The document was
 6   produced during this litigation by CoreCivic at CCOG00025044. The public, redacted
 7   version of this document is attached hereto. The sealed, unredacted document is attached
 8   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 9         20.    Attached hereto as Exhibit 18 is a true and correct of a pay report for detainee
10   workers generated from CoreCivic’s “Offender Management System.” The document was
11   produced during this litigation by CoreCivic at CCOG00025044. The public, redacted
12   version of this document is attached hereto. The sealed, unredacted document is attached
13   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
14         21.    Attached hereto as Exhibit 19 is a true and correct copy of SDCF’S
15   Inmate/Detainee Safety Rules. The document was produced during this litigation by
16   CoreCivic at CCOG00030905.
17         22.    Attached hereto as Exhibit 20 is a true and correct copy of SDCF’s Hazardous
18   Chemical Training. The document was produced during this litigation by CoreCivic at
19   CCOG00030911.
20         23.    Attached hereto as Exhibit 21 is a true and correct copy of SDCF’s
21   Inmate/Detainee Pre-Assignment Training Record. The document was produced during
22   this litigation by CoreCivic at CCOG00030655. The public, redacted version of this
23   document is attached hereto.      The sealed, unredacted document is attached to my
24   declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
25         24.    Attached hereto as Exhibit 22 is a true and correct copy of CCCF’s Control
26   of Hazardous Chemicals Policy (2006). The document was produced during this litigation
27   by CoreCivic at CCOG00035159 – 68. The public, redacted version of this document is
28


                                               -4-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2920 Page 6 of 10



 1   attached hereto. The sealed, unredacted document is attached to my declaration in support
 2   of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 3         25.    Attached hereto as Exhibit 23 is a true and correct copy of CoreCivic’s Work
 4   Program Guidelines (Policy No. 18-100CC) (2013) and Approved Work Program
 5   Assignments for OMDC (2017). The document was produced during this litigation by
 6   CoreCivic at CCOG00026287 – 94. The public, redacted version of this document is
 7   attached hereto. The sealed, unredacted document is attached to my declaration in support
 8   of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 9         26.    Attached hereto as Exhibit 24 is a true and correct copy of CoreCivic’s Work
10   Program Guidelines (Policy No. 18-100CC) (2016) and Approved Work Program
11   Assignments for OMDC (2016). The document was produced during this litigation by
12   CoreCivic at CCOG00027955 – 61. The public, redacted version of this document is
13   attached hereto. The sealed, unredacted document is attached to my declaration in support
14   of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
15         27.    Exhibit 25 has intentionally been omitted from this submission.
16         28.    Attached hereto as Exhibit 26 is a true and correct copy of OMDC’s Buffer
17   Job Description. The document was produced during this litigation by CoreCivic at
18   CCOG00025899. The public, redacted version of this document is attached hereto. The
19   sealed, unredacted document is attached to my declaration in support of Plaintiffs’ Motion
20   To Seal, also filed concurrently herewith.
21         29.    Attached hereto as Exhibit 27 is a true and correct copy of OMDC’s Dining
22   Hall Porter Job Description.     The document was produced during this litigation by
23   CoreCivic at CCOG00025902. The public, redacted version of this document is attached
24   hereto. The sealed, unredacted document is attached to my declaration in support of
25   Plaintiffs’ Motion To Seal, also filed concurrently herewith.
26         30.    Attached hereto as Exhibit 28 is a true and correct copy of OMDC’s Laundry
27   Job Description. The document was produced during this litigation by CoreCivic at
28   CCOG00025900. The public, redacted version of this document is attached hereto. The


                                                  -5-        Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2921 Page 7 of 10



 1   sealed, unredacted document is attached to my declaration in support of Plaintiffs’ Motion
 2   To Seal, also filed concurrently herewith.
 3         31.    Attached hereto as Exhibit 29is a true and correct copy of OMDC’s Pod
 4   Porter Job Description. The document was produced during this litigation by CoreCivic at
 5   CCOG00025903. The public, redacted version of this document is attached hereto. The
 6   sealed, unredacted document is attached to my declaration in support of Plaintiffs’ Motion
 7   To Seal, also filed concurrently herewith.
 8         32.    Attached hereto as Exhibit 30 is a true and correct copy of OMDC’s
 9   Recreation Windows and Doors Job Description. The document was produced during this
10   litigation by CoreCivic at CCOG00025901. The public, redacted version of this document
11   is attached hereto. The sealed, unredacted document is attached to my declaration in
12   support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
13         33.    Attached hereto as Exhibit 31 is a true and correct copy of OMDC’s Shower
14   Porter Job Description. The document was produced during this litigation by CoreCivic at
15   CCOG00025904. The public, redacted version of this document is attached hereto. The
16   sealed, unredacted document is attached to my declaration in support of Plaintiffs’ Motion
17   To Seal, also filed concurrently herewith.
18         34.    Attached hereto as Exhibit 32 is a true and correct copy of OMDC’s Food
19   Service Operations Policy (2017). The document was produced during this litigation by
20 CoreCivic at CCOG00002672 – 99. The public, redacted version of this document is

21 attached hereto. The sealed, unredacted document is attached to my declaration in support

22 of Plaintiffs’ Motion To Seal, also filed concurrently herewith.

23         35.    Attached hereto as Exhibit 33 is a true and correct copy of OMDC’s “Kitchen
24   Workers” Memorandum Dated July 11, 2016. The document was produced during this
25   litigation by CoreCivic at CCOG00025711. The public, redacted version of this document
26   is attached hereto. The sealed, unredacted document is attached to my declaration in
27   support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
28


                                                  -6-       Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2922 Page 8 of 10



 1         36.    Attached hereto as Exhibit 34 is a true and correct copy of OMDC’s “Town
 2   Hall – Kitchen Workers” Memorandum Dated October 3, 2016. The document was
 3   produced during this litigation by CoreCivic at CCOG00027854 – 55. The public, redacted
 4   version of this document is attached hereto. The sealed, unredacted document is attached
 5   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 6         37.    Attached hereto as Exhibit 35 is a true and correct copy of OMDC’s “Kitchen
 7   Worker Rules, Numbers, Work Times and Incentives” Memorandum Dated October 19,
 8 2016. The document was produced during this litigation by CoreCivic at CCOG00026600

 9 – 01. The public, redacted version of this document is attached hereto. The sealed,

10   unredacted document is attached to my declaration in support of Plaintiffs’ Motion To Seal,
11   also filed concurrently herewith.
12         38.    Attached hereto as Exhibit 36 is a true and correct copy of SDCF’s Food
13   Service Operations Policy (2010). The document was produced during this litigation by
14   CoreCivic at CCOG00030620 – 53. The public, redacted version of this document is
15   attached hereto. The sealed, unredacted document is attached to my declaration in support
16   of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
17         39.    Attached hereto as Exhibit 37 is a true and correct copy of CCCF’s Food
18   Service Operations Policy (2011). The document was produced during this litigation by
19   CoreCivic at CCOG00035169 – 91. The public, redacted version of this document is
20   attached hereto. The sealed, unredacted document is attached to my declaration in support
21   of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
22         40.    Attached hereto as Exhibit 38 is a true and correct copy of the Contract
23   Between the SDCF and the Office of the Federal Detention Trustee, dated July 2005. The
24   document was produced during this litigation by CoreCivic at CCOG00006354 – 435. The
25   public, redacted version of this document is attached hereto. The sealed, unredacted
26   document is attached to my declaration in support of Plaintiffs’ Motion To Seal, also filed
27   concurrently herewith.
28


                                               -7-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2923 Page 9 of 10



 1         41.    Attached hereto as Exhibit 39 is a true and correct copy of CCCF’s Contract
 2   with the United States Department of Justice, dated September 2010. The document was
 3   produced during this litigation by CoreCivic at CCOG00006439 – 59. The public, redacted
 4   version of this document is attached hereto. The sealed, unredacted document is attached
 5   to my declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
 6         42.    Attached hereto as Exhibit 40 is a true and correct copy of CoreCivic’s
 7   Response to Plaintiffs’ Amended Request for Admission.
 8         43.    Attached hereto as Exhibit 41 is a true and correct copy of excerpts from
 9   Plaintiff Sylvester Owino’s detainee files. The document was produced during this
10   litigation by CoreCivic at CCOG00025333 – 532. The public, redacted version of this
11   document is attached hereto.      The sealed, unredacted document is attached to my
12   declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
13         44.    Attached hereto as Exhibit 42 is a true and correct copy of excerpts from
14   Plaintiff Jonathan Gomez’s detainee files. The document was produced during this
15   litigation by CoreCivic at CCOG00025257 – 332. The public, redacted version of this
16   document is attached hereto.      The sealed, unredacted document is attached to my
17   declaration in support of Plaintiffs’ Motion To Seal, also filed concurrently herewith.
18         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of
19   the United States of America that the foregoing is true and correct.
20         Executed this 5th day of June, 2019, in San Francisco, California.
21
                                              /s/ Eileen R. Ridley
22
                                              Eileen R. Ridley
23

24

25

26

27

28


                                               -8-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-3 Filed 06/05/19 PageID.2924 Page 10 of 10



 1                            CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on June 5, 2019, to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6

 7                                       /s/ J. Mark Waxman
 8                                       J. Mark Waxman

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           -9-          Case No. 17-CV-01112-JLS-NLS
